Citation Nr: 1233919	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for coronary artery disease, status post myocardial infarction and stent placement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1977 to July 1981 and from September 1988 to September 1997, and with 21 months of unverified dates of active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  In the October 2008 rating decision, the RO denied the claims for service connection for coronary artery disease and hypertension.  Following the receipt of additional evidence, in November 2008, the RO reconsidered the Veteran's coronary artery disease claim, and confirmed and continued the denial of the benefits sought.  The Veteran was notified of this decision on December 1, 2008.  In his March 2009 notice of disagreement, the Veteran specifically stated that he was appealing the RO's decision dated on December 1, 2008.  The Veteran did not appeal the October 2008 denial of his claim for service connection for hypertension, and that decision is final (and is not currently on appeal).  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 3.104.

In a September 2012 informal brief, the Veteran's representative, on the Veteran's behalf, indicates the Veteran's desire to submit a petition to reopen his previously denied claim for entitlement to service connection for hypertension.  This matter has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to service connection for coronary artery disease, status post myocardial infarction and stent placement.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim. 

Initially, the Board observes the Veteran's contention that his last period of active duty service began in 1986 and not in 1988.  The actual date of the Veteran's enlistment into his last period of service is highly pertinent to the matter on appeal.  Here, the Veteran's DD214 shows that the Veteran entered into his last period of service on September 7, 1988, and he had five years and nine months of prior active service and two years of prior inactive service.   Information received from a Personnel Information Exchange System (PIES) response documents that the Veteran's first period of active service was from July 1977 to July 1981 (four years).  There appears to be 21 months of active service where the dates have not yet been confirmed in the record.  On remand, the RO/AMC should ask the service department to verify any active duty service starting in 1986 until the Veteran's separation from his last period of service in July 1997. 

It also appears that not all of the Veteran's service treatment records have been associated with the claims folder.  In particular, the Veteran has reported that he underwent multiple electrocardiographies (ECG) during his last period of service; however, the record only contains the report of a September 1988 ECG. The RO/AMC should take measures to ensure that all of the Veteran's service treatment records have been associated with the claims folder.  

A remand is also needed in order to provide the Veteran with a VA examination in conjunction with his claim for entitlement to service connection for coronary artery disease.  The Veteran contends that his coronary artery disease had its onset during his last period of service.  The Veteran's service treatment records contain the report of the September 1988 ECG that reflects findings of sinus bradycardia with sinus arrhythmia and nonspecific intraventricular block.  The report also shows that the words "abnormal ECG" have been crossed out.  The Veteran asserts that the abnormal findings contained in this September 1988 ECG report reflect the onset of his current coronary artery disease.   

The Veteran has also asserted that the September 1988 ECG report has been tampered with to demonstrate normal findings instead of abnormal findings to the extent that the notation "abnormal ECG" was crossed out.  The Board also notes that on the same report, the name of another sailor was crossed out and the Veteran's name was written in.  This record was contained with the Veteran's official service treatment records, and it is presumed to be the reported findings from the Veteran's ECG test at that time.  As to the findings recorded in the September 1988 report, given the recorded findings of sinus bradycardia with sinus arrhythmia and nonspecific intraventricular block, it does not appear to the Board that the Veteran had a "normal" ECG.  

The Veteran also reports that he received abnormal findings during an ECG that was performed shortly after his separation from his last period of service at a VA medical center in Wichita, Kansas.  Subsequent private treatment records show that he was first diagnosed with hypertension in February 1999.   He suffered from an acute myocardial infarction in 2005 and he underwent surgery for stent placement in July 2005.  

Given the Veteran's assertions and the findings from the September 1988 ECG report, the Board finds that the Veteran should be afforded with a VA examination in order to obtain a medical opinion regarding the onset his current coronary artery disease, status post myocardial infarction and stent placement and/or whether his current diagnosed disorder is at least as likely not otherwise related to his period of service.  In doing so, the examiner should be asked to consider whether the findings on the September 1988 ECG report mark the onset of the Veteran's current coronary artery disease, status post myocardial infarction and stent placement.  See 38 U.S.C.A. § 5103A(d)(2)(B); McLendon v. Nicholson, 20 Vet. App. 79 (2006

To the extent that the service department confirms that the Veteran entered his last period of service in September 1988, the examiner should provide a medical opinion as to the extent that the September 1988 ECG report represents clear and unmistakable evidence of a heart condition that pre-existed the Veteran's last period of service starting in September 1988.  If the examiner concludes that there is clear and unmistakable evidence that the Veteran had a heart condition at the time of his enlistment into his last period of service, he/she should then determine whether there is also clear and unmistakable evidence that that such a pre-existing heart condition was not aggravated by service. 

The Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that copies of all the Veteran's service treatment records are contained in the claims folder.  In doing so, ask the Veteran to provide dates of when he underwent his electrocardiographies (ECG) and obtain records of any outstanding ECG reports from his periods of service.  Document all attempts and responses according to 38 C.F.R. § 3.159 (2011).

2.  Verify all dates of active service, including periods of active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or annual training (AT).  In particular, verify the type of the Veteran's service starting in 1986 until his separation in July 1997.  Document all attempts and responses according to 38 C.F.R. § 3.159 (2011). 

3.  Obtain any outstanding records of pertinent treatment from VA medical facilities in Wichita, Kansas.  Specifically, obtain the report of electrocardiography (ECG) dated in 1997 and/or 1998. 

4.  After all the available records have been associated with the claims folder and the entry date of the Veteran's last period of service has been verify, the Veteran should be scheduled for a new VA examination for the purpose of obtaining a medical opinion on whether the Veteran's current coronary artery disease was incurred in or otherwise related to his period of service.  The claims file should be made available to the examiner prior to the examination, and the examiner should indicate that the claims file was reviewed in the examination report.  

The examiner should address the following questions: 

(a) Do the findings contained in the report of a September 1988 electrocardiography (ECG) mark the onset of the Veteran's current coronary artery disease, status post myocardial infarction and stent placement? Or is it at least as likely as not (50 percent probability or more) that his current diagnosed disorder is otherwise related to his period of service? 

(b) To the extent that the service department confirms the Veteran's enlistment into his last period of service was in September 1988, do the findings from the September 1988 ECG report demonstrate clear and unmistakable evidence that that the Veteran had a heart condition at the time of his re-enlistment in September 1988?  

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304(b).  

(c) If the examiner concludes that there is clear and unmistakable evidence that the Veteran had a heart condition at the time of his re-enlistment in September 1988, he/she should then determine whether there is clear and unmistakable evidence that such a pre-existing heart condition was not aggravated by service (i.e., did not undergo an increase in severity, beyond natural progression). 

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

(d) If the examiner determines that there is not clear and unmistakable evidence that the Veteran had a heart condition at the time of his enlistment examination, and/or there is not clear and unmistakable evidence that such a pre-existing heart condition was not aggravated by service, then he/she should determine whether it is at least as likely as not (50 percent probability or more) that his current coronary artery disease was incurred in or is otherwise related to service. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner should review the claims file and provide a rationale as to any opinions expressed.

5.  After ensuring that the requested actions have been completed to the extent possible, the RO/AMC should then review the Veteran's claim for entitlement to service connection for coronary artery disease, status post myocardial infarction and stent placement.  If the claim is denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



